UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------X
FOSSIL GROUP, INC. AND MICHAEL KORS, LLC,
                                                                      DEFENDANTS
                                            Plaintiffs,               PESHA FRIEDMAN
                                                                      AND MOSHE
                                                                      FRIEDMAN’S
                                   -against-                          ANSWER AND
                                                                      AFFIRMATIVE
                                                                      DEFENSES

EXTENDED DEALS, INC., WORLD OF                                        Index No. 20-CV-2577
ACCESSORIES, INC., PESHA FRIEDMAN,
JACOB KATZ, AND MOSHE FRIEDMAN,

                                             Defendants.
------------------------------------------------------------------X

     Defendants Pesha Friedman and Moshe Friedman, by their attorney, Todd Wengrovsky, for

their Answer and Affirmative Defenses, state as follows:



                    “STATEMENT OF THE CASE” SECTION OF COMPLAINT

    1. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

    2. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

    3. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

    4. Defendants Pesha Friedman and Moshe Friedman are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in this Paragraph of the

Complaint.


                                                          1
                           “PARTIES” SECTION OF COMPLAINT

   5. Defendants Pesha Friedman and Moshe Friedman are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in this Paragraph of the

Complaint.

   6. Defendants Pesha Friedman and Moshe Friedman are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in this Paragraph of the

Complaint.

   7. Defendants Pesha Friedman and Moshe Friedman are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in this Paragraph of the

Complaint.

   8. Defendants Pesha Friedman and Moshe Friedman are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in this Paragraph of the

Complaint.

   9. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint, with the further comment that Defendant Pesha Friedman is a former

employee of World Accessories.

   10. Defendants Pesha Friedman and Moshe Friedman are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in this Paragraph of the

Complaint.

   11. Defendants Pesha Friedman and Moshe Friedman are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in this Paragraph of the

Complaint.



                                               2
   12. Defendants Pesha Friedman and Moshe Friedman are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in this Paragraph of the

Complaint.

   13. Defendants Pesha Friedman and Moshe Friedman admit the allegations in this Paragraph of

the Complaint.

   14. Defendants Pesha Friedman and Moshe Friedman are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in this Paragraph of the

Complaint.



                 “JURISDICTION AND VENUE” SECTION OF COMPLAINT

   15. Defendants Pesha Friedman and Moshe Friedman admit the allegations in this Paragraph of

the Complaint.

   16. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   17. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   18. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.



                 “FACTUAL ALLEGATIONS” SECTION OF COMPLAINT

   19. Defendants Pesha Friedman and Moshe Friedman are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in this Paragraph of the

Complaint.

                                               3
   20. Defendants Pesha Friedman and Moshe Friedman are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in this Paragraph of the

Complaint.

   21. Defendants Pesha Friedman and Moshe Friedman are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in this Paragraph of the

Complaint.

   22. Defendants Pesha Friedman and Moshe Friedman are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in this Paragraph of the

Complaint.

   23. Defendants Pesha Friedman and Moshe Friedman are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in this Paragraph of the

Complaint.

   24. Defendants Pesha Friedman and Moshe Friedman are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in this Paragraph of the

Complaint.

   25. Defendants Pesha Friedman and Moshe Friedman are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in this Paragraph of the

Complaint.

   26. Defendants Pesha Friedman and Moshe Friedman are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in this Paragraph of the

Complaint.

   27. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

                                               4
   28. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   29. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   30. Defendants Pesha Friedman and Moshe Friedman are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in this Paragraph of the

Complaint.

   31. Defendants Pesha Friedman and Moshe Friedman are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in this Paragraph of the

Complaint.

   32. Defendants Pesha Friedman and Moshe Friedman are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in this Paragraph of the

Complaint.

   33. Defendants Pesha Friedman and Moshe Friedman are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in this Paragraph of the

Complaint.

   34. Defendants Pesha Friedman and Moshe Friedman are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in this Paragraph of the

Complaint.

   35. Defendants Pesha Friedman and Moshe Friedman are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in this Paragraph of the

Complaint.



                                               5
   36. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   37. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   38. Defendants Pesha Friedman and Moshe Friedman are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in this Paragraph of the

Complaint.

   39. Defendants Pesha Friedman and Moshe Friedman are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in this Paragraph of the

Complaint.

   40. Defendants Pesha Friedman and Moshe Friedman are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in this Paragraph of the

Complaint.

   41. Defendants Pesha Friedman and Moshe Friedman are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in this Paragraph of the

Complaint.

   42. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   43. Defendants Pesha Friedman and Moshe Friedman are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in this Paragraph of the

Complaint.

   44. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

                                               6
   45. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   46. Defendants Pesha Friedman and Moshe Friedman admit the allegation that the cited e-mail

address was used by Pesha Friedman, but are without knowledge or information sufficient to form a

belief as to the truth of the allegations contained in this Paragraph of the Complaint. Defendants

further comment that Pesha Friedman had no ownership or rights to the cited Amazon Appertronics

account, and has no access to such account since she no longer works for such business.

   47. Defendants Pesha Friedman and Moshe Friedman admit the allegation that the Lakewood

address is Pesha Friedman’s, but are without knowledge or information sufficient to form a belief as

to the truth of the allegations contained in this Paragraph of the Complaint. Defendants further

comment that Pesha Friedman had no ownership or rights to the cited Amazon Appertronics account,

and has no access to such account since she no longer works for such business.

   48. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   49. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   50. Defendants Pesha Friedman and Moshe Friedman are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in this Paragraph of the

Complaint.

   51. Defendants Pesha Friedman and Moshe Friedman are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in this Paragraph of the

Complaint.



                                                 7
   52. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   53. Defendants Pesha Friedman and Moshe Friedman are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in this Paragraph of the

Complaint.

   54. Defendants Pesha Friedman and Moshe Friedman are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in this Paragraph of the

Complaint.

   55. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   56. Defendants Pesha Friedman and Moshe Friedman are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in this Paragraph of the

Complaint.

   57. Defendants Pesha Friedman and Moshe Friedman are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in this Paragraph of the

Complaint.

   58. Defendants Pesha Friedman and Moshe Friedman are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in this Paragraph of the

Complaint.

   59. Defendants Pesha Friedman and Moshe Friedman are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in this Paragraph of the

Complaint.



                                               8
   60. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   61. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   62. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   63. Defendants Pesha Friedman and Moshe Friedman are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in this Paragraph of the

Complaint.

   64. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   65. Defendants Pesha Friedman and Moshe Friedman are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in this Paragraph of the

Complaint.

   66. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   67. Defendants Pesha Friedman and Moshe Friedman are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in this Paragraph of the

Complaint.

   68. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.




                                               9
   69. Defendants Pesha Friedman and Moshe Friedman are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in this Paragraph of the

Complaint.

   70. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   71. Defendants Pesha Friedman and Moshe Friedman are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in this Paragraph of the

Complaint.

   72. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   73. Defendants Pesha Friedman and Moshe Friedman admit the allegations in this Paragraph of

the Complaint.

   74. Defendants Pesha Friedman and Moshe Friedman are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in this Paragraph of the

Complaint.

   75. Defendants Pesha Friedman and Moshe Friedman admit the allegations in this Paragraph of

the Complaint.

   76. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   77. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.




                                               10
   78. Defendants Pesha Friedman and Moshe Friedman are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in this Paragraph of the

Complaint.

   79. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   80. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   81. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   82. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   83. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   84. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   85. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   86. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   87. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.




                                               11
                 “FIRST CLAIM FOR RELIEF” SECTION OF COMPLAINT

   88. Defendants Pesha Friedman and Moshe Friedman repeat and incorporate by reference their

replies in Paragraphs 1 through 87 herein inclusive.

   89. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   90. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   91. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   92. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   93. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   94. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   95. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.



                “SECOND CLAIM FOR RELIEF” SECTION OF COMPLAINT

   96. Defendants Pesha Friedman and Moshe Friedman repeat and incorporate by reference their

replies in Paragraphs 1 through 95 herein inclusive.

   97. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

                                               12
   98. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   99. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   100. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   101. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   102. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   103. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   104. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   105. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   106. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.



                 “THIRD CLAIM FOR RELIEF” SECTION OF COMPLAINT

   107. Defendants Pesha Friedman and Moshe Friedman repeat and incorporate by reference their

replies in Paragraphs 1 through 106 herein inclusive.



                                               13
   108. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   109. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   110. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   111. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   112. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.



                “FOURTH CLAIM FOR RELIEF” SECTION OF COMPLAINT

   113. Defendants repeat and incorporate by reference their replies in Paragraphs 1 through 112

herein inclusive.

   114. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   115. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   116. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   117. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.



                                              14
   118. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   119. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   120. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.



                    “FIFTH CLAIM FOR RELIEF” SECTION OF COMPLAINT

   121. Defendants Pesha Friedman and Moshe Friedman repeat and incorporate by reference their

replies in Paragraphs 1 through 120 herein inclusive.

   122. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   123. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   124. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   125. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.



                    “SIXTH CLAIM FOR RELIEF” SECTION OF COMPLAINT

   126. Defendants repeat and incorporate by reference their replies in Paragraphs 1 through 123

herein inclusive.



                                               15
   127. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   128. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.

   129. Defendants Pesha Friedman and Moshe Friedman deny each and every allegation of this

Paragraph of the Complaint.



                        DEFENDANTS’ AFFIRMATIVE DEFENSES

       Answering further, Defendants Pesha Friedman and Moshe Friedman raise the following

affirmative defenses:



                               FIRST AFFIRMATIVE DEFENSE

   The Complaint fails to state a claim against Defendants Pesha Friedman and Moshe Friedman

upon which relief can be granted.



                              SECOND AFFIRMATIVE DEFENSE

   Plaintiff can not demonstrate injury, impact or damage as a result of any actions by Defendants

Pesha Friedman and Moshe Friedman.



                              THIRD AFFIRMATIVE DEFENSE

   Defendants Pesha Friedman and Moshe Friedman have not infringed the United States

Trademark Registrations cited in the Complaint.



                                               16
                              FOURTH AFFIRMATIVE DEFENSE

   Plaintiff is barred from recovery by reason of waiver and/or estoppel.



                                FIFTH AFFIRMATIVE DEFENSE

   Defendants Pesha Friedman and Moshe Friedman had no knowledge that any of their activities

constituted infringement and thus their actions were innocent.



   Defendants reserve the right to assert additional affirmative defenses in the event discovery

discloses the existence of same.



   WHEREFORE, Defendants Pesha Friedman and Moshe Friedman respectfully request this

Court to grant judgment in their favor, order all claims of the complaint dismissed with prejudice,

award Defendants Pesha Friedman and Moshe Friedman all costs, expenses, disbursements and fees

incurred herein, including reasonable attorneys’ fees, and such other, further and different relief as

the Court may deem just and proper.


Dated: Calverton, New York.
       July 13, 2020
                                                               /s/ Todd Wengrovsky
                                                               Todd Wengrovsky - TW4823
                                                               Law Offices of
                                                               Todd Wengrovsky, PLLC.
                                                               285 Southfield Road, Box 585
                                                               Calverton, NY 11933
                                                               Tel (631) 727-3400
                                                               Attorney for Defendants
                                                               Pesha Friedman and Moshe Friedman




                                                 17
